DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 2, 5 and 6; therefore, only claims 1, 3-4 and 7-15 remain for this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fotheringham et al. (US 2017/0187100).
In regards to claim 1, Fotheringham discloses of a communication apparatus for a vehicle (for example 510), comprising: a communication interface comprising a first case (for example 312) forming an outer surface, a processor (for example 352, see Fig 3B and Paragraph 0053) disposed inside the first case (312), and a plurality of first receptacle terminals (for example see 322) configured to be electrically connected with the processor (352 via interfaces 340, see Figs 3A-3B) and disposed at a first side surface of the first case (312, see Figs 3A-3B); and a first antenna module (for example see other modules 410 in Fig 4) comprising a plurality of first connection terminals coupled to be directly separable from the plurality of first receptacle terminals and a first antenna electrically connected with at least one from among the plurality of first connection terminals (see Figs 3A-3B, 4-5), wherein based on the plurality of first receptacle terminals and the plurality of first connection terminals being connected, the communication interface and the first antenna module are coupled as one body (for example see Figs 4 and 5; unified connections of 410a-410e and 522, 524), wherein the first antenna module is coupled to be separable from the first side surface of the first case (for example see Figs 3A-3B, 4 and 5), wherein the communication interface further comprises a plurality of second receptacle terminals (for example see another of 322) disposed at a second side surface of the first case facing the first side surface (for example see Figs 3A-3B, 4-5); and wherein the communication apparatus for a vehicle further comprises a second antenna module (for example another one of 410) comprising: a plurality of second connection terminals coupled to be directly separable from the plurality of second receptacle terminals and a second antenna which is electrically connected with the plurality of second connection terminals (for example see connections in Figs 3A-3B, 4-5), wherein the second antenna module (another one of 410) is disposed to face the first antenna module (for example see Figs 3A-3B, 4-5, 6A-6B).
In regards to claim 3, Fotheringham discloses of the communication apparatus for a vehicle of claim 1, wherein the communication interface and the first antenna module are disposed at a lower portion of a roof of a vehicle (for example see Figs 5, 6A-6B and Paragraphs 0063, 0066, 0068, assembly 520 is located under an exterior surface of a roof portion 512 of vehicle 510).  
In regards to claim 4, Fotheringham discloses of the communication apparatus for a vehicle of claim 1, wherein the plurality of first connection terminals comprises connection terminals of a number corresponding to a number of antennas comprised in the first antenna module, and wherein a number of the plurality of first receptacle terminals is the same or more than a number of the plurality of first connection terminals (for example see Figs 3A-3B, 4-5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fotheringham et al. (US 2017/0187100) in view of Sone (US 2019/02733310).
In regards to claims 7 and 8, Fotheringham discloses of the communication apparatus for a vehicle of claim 1.
However, Fotheringham does not explicitly disclose of wherein the first antenna module comprises: a first dipole antenna; and a second dipole antenna disposed so that a radiation direction is different from the first dipole antenna; and wherein the first dipole antenna is disposed in a minor axis direction of the first antenna module, and the second dipole antenna is disposed in a major axis direction of the first antenna module.  
Sone discloses of a vehicle antenna module, wherein the vehicle antenna module comprises a first dipole antenna, and a second dipole antenna radiating in different directions; and wherein the first dipole antenna is disposed in a different axis than the second dipole antenna (for example see Figs 32A-32B, 39A-39B).
It would have been obvious to one of ordinary skill in the art to have the first antenna comprising different first and second dipole antennas disposed in different axis directions as taught by Sone for providing a low-cost high gain antenna for achieving the optimum operation of the antenna module.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fotheringham et al. (US 2017/0187100) in view of Changalvala et al. (US 2017/0054204).
In regards to claim 15, Fotheringham discloses of the antenna apparatus for a vehicle of claim 1 as found within the explanation above, wherein the communication interface comprises and antennas and wireless communications (for example see Paragraphs 0037-0038, 0052-0053).
However, Fotheringham does not explicitly disclose of wherein the communication interface comprises at least one from among a BLE antenna and a WiFi antenna.   
Changalvala discloses of a communication apparatus for a vehicle, comprising: a communication interface (for example 15) comprising a first case (for example see encased 15 in Figs 1-2) forming an outer surface, a processor disposed inside the first case (for example see Paragraph 0029, 0042-0043, 0051-0054), and a plurality of first receptacle terminals configured to be electrically connected with the processor and disposed at a first side of the first case; and a first antenna module (for example BT or WiFi in WB45) comprising a plurality of first connection terminals coupled to the plurality of first receptacle terminals and a first antenna (for example see various connections to/from WB45, BT or WiFi in Figs 3-4, 7) electrically connected with at least one from among the plurality of first connection terminals, wherein based on the plurality of first receptacle terminals and the plurality of first connection terminals being connected, the communication interface unit and the first antenna module are coupled as one body (for example see Figs 1-8);  second receptacle terminals (for example see FAKRA or connector 19) and a second antenna module (for example within 10) comprising a plurality of second connection terminals (for example see Figs 1, 4-8); wherein the communication interface unit (15) comprises at least one from among a BLE antenna and a WiFi antenna (for example see Figs 3-4, 6-8 and Paragraphs 0027, 0029-0030, 0036, 0041, 0043, 0045, 0047-0048, 0077, 0079).  
It would have been obvious to one of ordinary skill in the art to use BLE or WiFi antennas as taught by Changalvala for low-power, efficient and widely utilized  wireless communication interfaces to achieve the desired communication operations of the antenna device.
 


Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 9, the prior art does not disclose of the communication apparatus for a vehicle of claim 1, further comprising a third antenna module, wherein the third antenna module comprises: a second case of a shark fin shape; a printed circuit board forming a lower surface of the second case; and at least one of a third antenna disposed on the printed circuit board, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 10-14 are also objected to as being dependent on claim 9.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844